Campbell, C. J.,
delivered the opinion of the court.
Mrs. Walton took an estate for her life under the will of her father, with remainder to all of her children, who severally took a vested remainder, and on the death of any of them its interest passed to its representatives, and therefore the complainants were entitled to the remainder, — 'Mrs. Tippin in her own right, and the other complainants in right of their parent. Jones v. Jones, 7 Ga. 76 ; Miller v. Hurt, 12 Ga. 357 ; Jennings v. Parker, 24 Ga. 621; Jossey v. White, 28 Ga. 265; Jackson v. Coggin, 29 Ga. 403; Goss v. Eberhart, 29 Ga. 545; Hubbard v. Selser, 44 Miss. 705; 1 Roper on Legacies, 584; 4 Kent Com. 205, 206 ; 2 Redfield on Wills, 231 et seq.; 2 Williams on Executors (6 Am. ed.), 1176.
The complainants are not barred by the Statute of Limitations, because when their right of action accrued by the death of the tenant for life they were all infants, and two of them are yet. Masters v. Dunn, 30 Miss. 264; Anding v. Davis, 38 Miss. 574.
The remainder-men have the right to follow the fund which was invested in land, and are not to be prejudiced by any act of the tenant for life in consenting to the investment expressly or impliedly.
The bill sufficiently avers knowledge by the appellee of the rights of the complainants, and the averment is not hurt by the useless statements accompanying it.
That Mrs. Tippin continued to be the next friend of the infant complainants after the Code of 1880 became operative disposes of the objection to the bill on the ground that she is a married woman.

Decree reversed, demurrer overruled, and cause remanded.